Citation Nr: 1117539	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypoglycemia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from March 1955 to October 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision. 


FINDINGS OF FACT

1.  Hypoglycemia is a symptom and laboratory test result, and is not considered to be an actual disability for VA compensation purposes.

2.  To the extent the Veteran experiences symptoms that he considers to be hypoglycemia, these symptoms are being contemplated in the rating that is currently assigned for his service-connected duodenal ulcer disability.


CONCLUSION OF LAW

Hypoglycemia is not a disability for which applicable law permits the award of service connection.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).
 
In August 2005, the Veteran indicated that he wanted service connection for hypoglycemia, as secondary to his service connected stomach condition.  The Veteran has not actually presented any medical documentation showing that laboratory testing reflects the presence of hypoglycemia, but he wrote several statements describing symptoms he was experiencing which he believed were representative of hypoglycemia.

These statements have been closely reviewed, but for VA purposes, hypoglycemia by itself, without an underlying disease, is considered to be only a laboratory finding, and not actually a compensable disability entity.  The Veteran's claims file was reviewed, but the evidence of record does not show an underlying disease that would account for the Veteran's allegations of hypoglycemia, aside from manifestations of his ulcer, which is already service connected.

Absent a diagnosed disability supported by pathology, service connection for hypoglycemia cannot be established.  

With no evidence of a disease entity, other than the Veteran's already service connected ulcer, underlying the Veteran's alleged hypoglycemia, the claim of service connection for hypoglycemia is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's service treatment records (STRs) are associated with the claims file.  The Board has considered whether an examination to determine nexus is necessary with respect to the claim of service connection for hypoglycemia and found that an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The reason for the denial of service connection in this case is that hypoglycemia of itself is a laboratory value, and not a disability for which compensation may be awarded.  It may represent a risk factor for certain diseases, but does not, of itself, represent a disease or injury resulting in an impairment of earning capacity.  Therefore, an examination is not warranted.  The Veteran has not identified any pertinent evidence that remains outstanding.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  As such, VA's duty to assist has been met.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for hypoglycemia is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


